NO. 12-05-00019-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

MICHAEL ROCHELLE WILLIAMS,              §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF


THE STATE OF TEXAS,                                  §     SMITH COUNTY, TEXAS 
APPELLEE




MEMORANDUM OPINION
            Appellant Michael Rochelle Williams challenges the trial court’s denial of his motion for
DNA testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure.  See Tex. Crim.
Proc. Code Ann. art. 64.01 (Vernon Supp. 2004-2005).  Appellant Appellant’s counsel has filed
an Anders
 brief, stating that the record does not present any meritorious points for appeal. 
Appellant has not filed a pro se brief.  We affirm. 
Background
            On November 30, 1989, Appellant was convicted by a jury of aggravated sexual assault and
was sentenced to imprisonment for life.  Appellant’s conviction was affirmed by this court in an
unpublished opinion dated March 31, 1993.  See Williams v. State, No. 12-89-00309-CR, at *7 (Tex.
App.–Tyler 1993, pet. ref’d).  On May 13, 2002, Appellant filed a motion for DNA testing.  The
motion was denied by the trial court on December 23, 2004.  Appellant timely filed his notice of
appeal on January 19, 2005.

Analysis Pursuant to Anders v. California
            Appellant’s counsel has filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case
and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.   
            After conducting an independent examination of the record, we conclude that there are no
arguable grounds for appeal.  As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for
consideration with the merits of the appeal.  Having done so and finding no reversible error,
Appellant’s counsel’s motion for leave to withdraw is granted and the trial court’s judgment is
affirmed.
 
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice


Opinion delivered August 24, 2005.
Panel consisted of Worthen, C.J. and DeVasto, J.
Griffith, J., not participating.









(DO NOT PUBLISH)